Title: John Adams to Thomas Jefferson, 30 Nov. 1786
From: Adams, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            

              Grosvenor Square

               Nov. 30th. 1786
            
          

          By Dr Gibbon a young Gentleman of
            Philadelphia whom I beg Leave introduce to you, I have the Honour to send you a few more
            Copies of the Prussian Treaty: and to inclose in this, a Resolution of Congress of
            september 26. annulling Mr Lambs Commission &
            Instructions. Mr Jay desires me to transmit it to him, and
            although I hope Mr Lamb is on his Passage to New York or
            already arrived there, it is proper to send it along to Mr
            Charmichael who will be so good as to convey it, if Mr Lamb
            should not be departed. The favour of transmitting it to him let me ask of you.
          You ask me in your last Letter my opinion who should be sent to
            exchange the Treaty with Morocco? I am content that either Mr Barclay or Mr Franks should go, or to leave it to
              Mr Barclay to go in Person or send Mr Franks as you shall judge best. But I wonder the Treaty has not arrived, to
            you.
          Dont be allarmed at the late Turbulence in New England, The
            Massachusetts assembly had in its Zeal to get the better of their Debt, laid on a Tax,
            rather heavier than the People could bear. but all will be well, and this Commotion will
            terminate in additional Strength to Government.
          With great and sincere Esteem, I have the / Honour to be, sir your
            most obedient and / humble servant
          
            
              John Adams
            
          
        